Citation Nr: 0104599	
Decision Date: 02/14/01    Archive Date: 02/20/01

DOCKET NO.  90-22 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Lewis C. Fichera, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and G.F.


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from November 1951 to 
February 1956.  

This matter comes to the Board of Veterans Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  In December 1998, the Board upheld the RO's 
denial of this claim.  The veteran filed a timely appeal to 
the United States Court of Veteran's Claims (Court).  In 
August 2000, the Court vacated the Board's decision and 
remanded the case to the Board for readjudication. 

In August 2000, the veteran's former representative raised 
this claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).  The claim of entitlement 
to service connection for PTSD is not before the Board at 
this time.  38 U.S.C.A. § 7105(a) (West 1991).  Nevertheless, 
it is important for the veteran to understand that a specific 
claim may be prosecuted at any one time by only one 
recognized organization, attorney, agent or other person 
properly designated to represent the appellant.  38 C.F.R. 
§ 20.601 (2000).  At this time, in light of the statement 
signed by the veteran in November 2000, he is solely 
represented by his attorney.  The RO should take appropriate 
action to adjudicate this new claim.  In any event, no other 
issue is before the Board at this time.


REMAND

Since the Board adjudicated this claim, there has been a 
significant change in the law during the pendency of this 
appeal.  Recently enacted legislation, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), contains extensive provisions modifying the 
adjudication of all pending claims.  See Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  The new law revises the former 
§ 5107(a) of title 38 United States Code to eliminate the 
requirement that a claimant come forward first with evidence 
to well ground a claim before the Secretary is obligated to 
assist the claimant in developing the facts pertinent to the 
claim.  The other salient features of the new statutory 
provisions impose the following obligations on the Secretary 
(where they will be codified in title 38 United States Code 
is noted in parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 

(a) identify the records the VA is unable to obtain; 
(b) briefly explain the efforts that the VA made to 
obtain those records; and 
(c) describe any further action to be taken by the 
Secretary with respect to the claim (38 U.S.C.A. § 
5103A(b)(2)). 

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3));

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)); 

(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)); 

(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)):  

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant):

(i) contains competent evidence that the claimant 
has a current  disability, or persistent or 
recurrent symptoms of disability; and 
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but   
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim. 

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g));

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

In concluding that the veteran's evidence of a back injury 
during service was not "convincing," the Court found that 
the Board had applied the wrong standard and thus erred.  
Under the benefit of the doubt standard of 38 U.S.C. § 
5107(a) (West 1991), a claimant need not produce 
"convincing" evidence in order to establish a material 
fact.  Although the Court noted that the Board did cite the 
proper "preponderance of the evidence" standard within the 
decision, the Court concluded that the use of a 
"convincing" evidence standard in connection with the 
determinative issue of an in-service injury raised sufficient 
question that a remand was required.

The Court further found that the Board had placed great 
weight on the veteran's denial of a back injury prior to 1982 
(when he was seeking worker's compensation for an on-the-job 
injury) because it discounted all other evidence of record as 
not credible based upon that statement.  As the Court 
acknowledged, the service medical records do not refer to a 
back injury or injuries.  The Board again notes that the 
service medical records showed no history of findings of a 
back injury or injuries, nor does it contain any history or 
findings referable to a back disability of any cause.  On 
examination for separation from service in January 1956, the 
spine was listed as normal.  It was noted, however, that 
there was a mild injury to the feet and injury to the left 
side that occurred in 1953.  No reference was made to the 
back.  Further, it was reported that the veteran had 
"recovered completely since."  No further details as to the 
source of this injury were provided.

The Court concluded that the Board failed to account for a 
medical statement that the 1982 X-rays showed a preexisting 
"back injury".  This physician noted that the veteran 
related a medical history that did not include any previous 
back problems prior to an injury in June 1982.  He noted, 
however, that X-rays showed degenerative arthritic changes in 
the lumbosacral spine and a transitional vertebrae which, in 
the physician's opinion, preexisted the injury.  In this 
regard, it should be noted that this physician did not refer 
to post-traumatic arthritis or any other form of back 
disability linked to distant trauma or to the veteran's 
service. 

In the presentation in support of the claim following 
remand by the Court, the veteran's attorney has provided 
written argument on the question of the crediblity and 
probative weight to be accorded the various items of 
evidence in the record, and particularly with respect to 
the numerous lay statements submitted to support the 
claim, as well as the veteran's own evidentiary 
assertions.  This argument and evidence, of course, must 
be carefully considered, as well as the decision of the 
Court.  In this context, the Board observes that in 
Cucuras v. Department of Health & Human Servs., 993 F.2d 
1525, 1528 (Fed. Cir. 1993), it was point out: 
  
. . . the Supreme Court counsels that oral 
testimony in conflict with contemporaneous 
documentary evidence deserves little weight.  
United States v. United States Gypsum Co., 333 
U.S. 364, 396, 92 L. Ed. 746, 68 S. Ct. 525 
(1947).  This court's predecessor adopted the 
same principle.  Montgomery Coca Cola Bottling 
Co. v. United States, 222 Ct. Cl. 356, 615 
F.2d 1318, 1328 (Ct. Cl. 1980 

Medical records, in general, warrant 
consideration as trustworthy evidence. The 
records contain information supplied to or by 
health professionals to facilitate diagnosis 
and treatment of medical conditions. With 
proper treatment hanging in the balance, 
accuracy has an extra premium. These records 
are also generally contemporaneous to the 
medical events.
  
Accordingly, in that case, the Court of Appeals for the 
Federal Circuit concluded that a special master reviewing a 
claim for disability benefits resulting from a vaccination 
did not err in accepting the contemporaneous medical records 
over the testimony of fact witnesses. 

In light of the all of these considerations, and the Court's 
decision in this case, the Board believes that an attempt 
must be made to both locate and have reviewed the 1982 X-ray 
study.  Accordingly, this case is REMANDED for the following:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The RO should request the 
veteran to identify the names, addresses, 
and approximate dates of treatment for 
all health care providers who may possess 
additional records pertinent to the claim 
of service connection for a back 
disability.  After securing any necessary 
authorization from the veteran, the RO 
should contact these health care 
providers in order to obtain copies of 
those treatment records that have not 
been previously secured, including the 
actual 1982 X-ray study, if possible.  
The veteran himself is requested to 
obtain the actual X-ray study and submit 
this to the RO for review.  If this 
record is not available, the veteran or 
his representative should so indicate. 

2.  The RO should arrange for a VA 
examination to determine the etiology of 
the veteran's back disorder.  The purpose 
of this evaluation is to determine 
whether the current back disability is 
the result of the veteran's active 
service from November 1951 to February 
1956.  The claims folder must be reviewed 
by the physician in conjunction with the 
examination.  The review should include, 
of course, the 1982 X-ray study, if it is 
located.  All other necessary tests 
should be performed.  The examiner should 
record pertinent medical complaints, 
symptoms, and clinical findings.  
Following the examination and a review of 
the record, the examiner should provide 
responses to the following questions:

(a)  If a back disability is found, 
the examiner must indicate the 
degree of medical probability, 
expressed in percentage terms if 
feasible, that the veteran's active 
service from November 1951 to 
February 1956 is causally linked to 
any current back disability.  An 
explanation of this opinion would be 
of great assistance to the Board.

(b)  In addressing the basic 
question in (a), the medical 
provider should consider all the 
evidence.  The provider should 
indicate whether the existence of a 
back injury in service and/or the 
existence of symptoms of a back 
disability from approximately the 
time of the reported injury during 
service and at least the 1982 injury 
would be important factual 
considerations in reaching an 
opinion.  If so, the provider should 
indicate whether or not the opinion 
would vary depending upon whether 
the correct history was assumed to 
be that provided in the 
contemporaneous medical evidence or 
that provided by the lay 
recollections.   

While these questions are designed 
to assist the Board in adjudicating 
the matter at hand, they are not 
intended to limit the physician from 
consideration or discussion of any 
matter that he or she believes would 
have a material bearing upon the 
ultimate question of whether there 
is currently a back disability 
related to the veteran's period of 
service.  If it is not feasible to 
respond to these questions without 
resort to pure speculation, the 
examiner should so indicate.  

3.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

4.  Thereafter, the veteran's claim of 
entitlement to service connection for a 
back disability should be readjudicate by 
the RO.  The RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), VBA Fast Letter 01-
02 (January 9, 2000) as well as any 
pertinent formal or informal guidance 
that is subsequently provided by VA, 
including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  

If the benefit sought on appeal remains denied, the veteran 
and his current representative should be provided with a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issue 
currently on appeal.  An appropriate period of time should be 
allowed for response.  Thereafter, the case should be 
returned to the Board, if in order.  The Board intimates no 
opinion as to the ultimate outcome of this case. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





